Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on April 28, 2021.
The application has been amended as follows: 
Claim 17 (Currently amended).  A plant of tomato variety NUN 09247 TOF having all of the morphological and physiological characteristics of the plant of claim 1, when grown under the same environmental conditions, further comprising a single locus conversion, wherein the single locus conversion confers male sterility, herbicide tolerance, insect resistance, disease resistance, environmental stress tolerance, modified carbohydrate metabolism, or modified protein metabolism[, or ripening].
Claim 23 (Currently amended).  A method of producing a modified tomato plant having a single trait, said method comprises mutating a tomato plant or plant part of variety NUN 09247 TOF, wherein a representative sample of seed of said tomato variety is deposited under Accession Number 43642, and wherein the modified plant has all of the physiological and morphological characteristics of tomato variety NUN 09247 TOF, and the single trait, wherein the trait is male sterility, herbicide tolerance, or modified protein metabolism[, or ripening].
The above amendments are made to obviate a potential issue under 35 USC 112(a). Claims 1-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/PHUONG T BUI/Primary Examiner, Art Unit 1663